Philips, C.
This is an action for damages for an assault and battery. Yerdict and judgment for plaintiff for the sum of $250. Defendant has brought the case here on appeal. Neither the motion for new trial nor in arrest are preserved in the bill of exceptions, and therefore no alleged errors committed in the progress of the trial can be considered or reviewed by this court. Collins v. Barding, 65 Mo. 496; Jefferson City v. Opel, 67 Mo. 394; Robinson v. Hood, 67 Mo. 660 ; State ex rel. Estes v. Gaither, 77 Mo. 304. On this record no errors are reviewable save such as are apparent in what is known as the record proper.
-It is objected to the petition that it does not state facts sufficient to constitute a cause of action. It charges that on the 13th day of February, 1880, at the county of Clark, State of Missouri, with force and arms, the defendant assaulted, beat and bruised, cut and wounded the plaintiff', by reason of which he sustained damage in the sum of $1,000, for which he prayed judgment. Eor further 'cause of action it is alleged that on the day and place aforesaid, *350the defendants did unlawfully, with their fists, sticks, knives, and other sharp instruments, assault, beat, and bruise and wound plaintiff, and other wrongs and injuries to plaintiff'then and there did, by reason of which he had sustained damages in the sum of $1,000, for which judgment is prayed.
The only tangible objection to the petition occurring to us is, that it is not affirmatively averred in the first count that the assault was wrongful, but it is alleged that it was “with force and arms,” and this we think would be good after verdict. The second count was unquestionably sufficient. And while the petition apparently counts as if for two separate causes of action, they are manifestly for one and the same assault and battery. In such case the good count will support a general verdict for the plaintiff’. Brownell v. Pacific Railroad, 47 Mo. 240.
We perceive no reversible error in the record, and the judgment of the circuit court is therefore affirmed.
All concur.